Detailed Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/121,291 (hereinafter also referred to as ‘291 or the instant application), filed December 21, 2020, which is a reissue application of U.S. Patent No. 9,851,721 (hereinafter also referred to as ‘721) issued December 26, 2017 (filed as U.S. Application No 15/174,741 on June 6, 2016 (hereinafter also referred to as ‘741)) which is a continuation of U.S. Non-Provisional Application Ser. No. 14/553,885 (hereinafter also referred to as ‘885), filed Nov. 25,2014, which issued as U.S. Patent No. 9,360,311 (hereinafter also referred to as ‘311) on June 7, 2016, which claims benefit to U.S. Provisional Patent Application Ser. No. 61/910,341 (hereinafter also referred to as ‘341), filed on Nov. 30, 2013.1  

3. With regard to litigation involving ‘721, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘721 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  	4.  The ‘721 patent issued with claims 1-25 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on December 21, 2020 was entered and considered. This preliminary filing amended patent claims 1, 12 and 16-17.   The amendment also presented changes to the specification.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-25 are pending.
Claims 1-25 are examined.
Claims 1-25 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, AIA  provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section on page 3, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 
Note any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at:
            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8. The amendment filed December 21, 2020 does not comply with 37 CFR 1.173 (b)(1), i.e. Making amendments in a reissue application, Specification other than the claim, (b)(2), i.e. Claims, (d), i.e. Changes shown by marking, and (c), i.e.  Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(II).
	Specifically, the cross reference paragraph of the specification amends lines 5-13 of the specification rather than lines 8-13 as set forth.  Also the deletions in claim 12 are shown with double brackets rather than single brackets.  Note MPEP1453, VI, A. 
Continuing, whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the claims. See December 21, 2020 REMARKS. Specifically, while providing a citation to the patent for amendments to original patent claims 1, 12 and 16-17, an explanation of support for each such amendment/claim (e.g. explanation of how specifics of such cited portions support each limitation of the combination recited by each added claim as well as the changes to the patent claims and the combinations now so claimed) has not been provided. Merely citing paragraph numbers and/or Figures in the specification is insufficient to explain the changes to the claims, especially since the specification as filed does not include paragraph numbers.
Any further response failing to provide status of all claims and an explanation of support in the disclosure of the patent for the changes to patent claims and/or for added claims, including those of December 21, 2020, will be held non-compliant and a Notice of Non- Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173(c) will be issued.

Declaration
9.  The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The difference between the new claims and the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly operative or invalid.
The December 21, 2020 declaration sets forth:
Claims 1, 12, 16 and 17 were unduly broad as lacking a processor on board the recited vehicle, which is a feature that independent claim 19 contains.

First, claim 12 previously set forth the vehicle including a processor.  Therefore, the stated error appears to be inconsistent with regard to claim 12.  Second, the declaration does not set forth the difference between the new claims and the original claims, only what the claims 1, 12 and 16-17 lacked and what claim 19 did not.

Rejections under 35 U.S.C. 251
10. Claims 1-25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
Specification
11.  The disclosure is objected to because of the following informalities: In the amendment to the cross-reference in col. 1, lines 8-13 [sic], “This application is a reissue’ should be --This is a reissue application of--.  
Appropriate correction is required.

Claim Objections
12. Claim 15 is objected to because of the following informalities:  in claim 15, last line, “first and second chassis section” should be --the first and second chassis sections, respectively--.  Appropriate correction is required.


				Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



13.  Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 was presented by preliminary amendment in the parent application.  The accompanying remarks did not provide specific support for such claims.  Claims 16-17 set forth:
Claim 16 A method for determining a diameter of a curved structure over which a vehicle travels comprising using a processor located on board the vehicle to perform the steps of: 
determining geometric data of the vehicle;
determining an orientation of the vehicle relative to the curved structure; and
measuring an angle of rotation about a hinge joint that is part of the vehicle to determine the diameter of the curved structure.

Claim 17 The method of claim 16, further including using the processor located on board the vehicle to perform the step of determining a maximum angle of rotation that has been measured and the step of determining the diameter of the curved structure is based on the recorded maximum angle of rotation and the geometric data of the vehicle.
  
The paragraph bridging cols. 15-16 first sets forth:
In addition, if the geometry of the robot is known and the orientation of the robot relative to a pipe is known, the measured angle about the hinge can be used to determine the diameter of the pipe.

See claim 16.  However, the paragraph then goes on:
Further, a robot can be placed on a pipe of unknown diameter and then commanded to pivot 181 degrees around its own driving wheel and map the data acquired from the sensor measuring the angle about the hinge. The system can record the maximum angle as the robot rotates, which occurs when the robot is oriented normal to the flow of the pipe (i.e. as if the robot was about to start driving in circles around the pipe circumference). The maximum measured angle, combined with the geometer data of the robot, can be used for determining the diameter of the pipe upon which the robot is traveling.

However, claim 17 does not recite such further described orientation/determining of orientation of the vehicle relative to the curved surface (i.e. being normal to the flow of the pipe, i.e. when normal to a centerline of the pipe/curved surface as the vehicle pivots 181 degrees around its own driving wheel) and measuring of the angle of rotation (i.e. when the robot is so oriented normal to the flow of the pipe and as the vehicle pivots 181 degrees around its own driving wheel, mapping data/acquiring data by a sensor of the angle/maximum angle of rotation about the hinge as the vehicle pivots 181 degrees around its own driving wheel) in order to determine the diameter of the curved surface based on the recorded maximum angle of rotation and the geometric data of the vehicle.

Claim Rejections 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.  Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Park et al publication, “Design of a Mobile Robot System for Automatic Integrity Evaluation of Large Size Reservoirs and Pipelines in Industrial Fields” (hereinafter also referred to as Park) 
See the entirety of Park. 
Claim 1
A method for determining orientation of a vehicle relative to a surface having defined geometric data that represents a curvature of the surface, the method comprising the steps of:

See Park at, e.g., Section C., pages 2619-2620, especially Figures 6-7, e.g. Δh, and page 2620, left col., equations 1-3 and lines 16-20.
measuring an angle of rotation about a hinge joint that is part of the vehicle, wherein the vehicle is configured to travel along the surface; 

See Park at, e.g., Fig. 7, elements θ and C, Fig. 7 caption.2              

determining the orientation of the vehicle relative to the surface based on vehicle geometric data, the surface geometric data and the measured angle of rotation …

See Park at, e.g., Section C., pages 2619-2620, especially Figures 6-7, e.g. l1, l2, w, φ, OO’, R, Δh, θ, page 2620, left column, esp. equations 1-3 and lines 16-20.

[determining the orientation of the vehicle relative to the surface based on vehicle geometric data, the surface geometric data and the measured angle of rotation] using a processor located on board the vehicle; and
controlling operation of the vehicle in view of the determined orientation using the processor.

See Park at, e.g., pages 2621-2622, Section III CONTROL SYSTEM DESIGN, A. Controller Design, Figure 12, CPU, and Fig. 13, “VC33 DSP, page 2621, right col., and page 2622, left col., lines 6-11 and 16-21 and Figure 14, “Input sensor information”.  Park describes determining the orientation of the vehicle and controlling operation of the vehicle using the CPU/VC833 DSP microprocessor.  It is noted that the claim language does not require using only an onboard processor.

Claim 2
The method of claim 1, wherein the hinge joint is disposed between a first chassis section and a second chassis section such that the first and second chassis sections are capable of rotation with respect to each other in at least one direction.

See Park at, e.g., Figure 7, elements C, front part of the crawler adjacent l1, rear part of crawler adjacent l2 and second to last paragraph of the left column on page 2620 and Figure5(b).


Claim 3
The method of claim 2, wherein the first chassis section includes a first wheel mounted thereto and the second chassis section includes a second wheel mounted thereto. 

See discussion of claim 2 and Figures 5(a) and (c).

Claim 4
The method of claim 3, wherein the vehicle geometric data defines
at least a distance between the hinge joint and a center of the first and second wheels, respectively, and
a diameter of each of the wheels.

See discussion of claim 1, esp. elements l1, l2,  which each include the radius of the respective wheel, i.e. diameter/2.

Claim 5
The method of claim 3, wherein the first wheel is a magnetic drive wheel. 
See Park at, e.g., page 2619, right column, second full paragraph. 

Claim 6 
The method of claim 3, wherein the second wheel is a magnetic drive wheel that is configured to move in at least two directions.

See discussion of claim 6.

Claim 7
The method of claim 1, wherein the step of measuring the angle of rotation about the hinge joint comprises
providing a sensor in the vehicle, the sensor being configured to measure the angle of rotation about the hinge joint.

See discussion of lines 3-4 of claim 1.

 Claim 8:
The method of claim 1, wherein the vehicle is configured to transverse a curved surface in a helical path.

See Park at, e.g., page 2619, right column, second full paragraph.  It is noted that the claim does not require traversing a curved surface in a helical path.

15.  Claims 13-14 and 19-25 are rejected 35 U.S.C. 103 as unpatentable over the Park et al publication, “Design of a Mobile Robot System for Automatic Integrity Evaluation of Large Size Reservoirs and Pipelines in Industrial Fields”(hereinafter also referred to as Park)  in view of Agency of Industrial Science and Technology Ministry of International Trade and Industry (EPO 0177112 (hereinafter referred to as Okada or ‘112)) and Schlee et al (US Pat. Appl. No. 2013/0140801 (hereinafter also referred to as ‘801)).

Claim 19
A system for determining orientation of a vehicle relative to a surface having defined geometric data that represents a curvature of the surface comprising:
a drivable vehicle including:
a hinge joint connecting a first part of the vehicle to a second part of the vehicle such that the first and second parts are capable of movement with respect to one another as the vehicle is driven across the surface, the movement of the first and second parts being translated into rotation of the hinge joint;

See discussion of claim 1.

a sensor configured to measure an angle of rotation about the hinge joint; and 
While Park discloses adjusting the angle of rotation θ about the hinge joint C and onboard “3 Gyro, Potentiometers”, i.e. sensors capable of measuring angles, and “Sensors”, the reference does not explicitly teach a sensor configured to measure such angle of rotation.  However, see ‘112 at, e.g., page 5, second full paragraph, page 9, second full paragraph and paragraph bridging pages 9-10 and ‘801 at, e.g., Fig. 18, 12a, 123b and paragraphs 78-79.  Therefore to employ a sensor, e.g., the disclosed potentiometer of Park or a joint coupling encoder, as taught by ‘112 and ‘801 as a sensor to measure the angle of rotation θ of the hinge joint C desired to be adjustable by Park would be obvious to one of ordinary skill in the art in view of recognition that such predictably permits detection with sensors known for detecting angles situations where the adjustment of the angle of rotation would be desirable. 
a processor configured to determine an orientation of the vehicle relative to the surface based on defined vehicle geometric data, the defined geometric data of the surface, and a measured angle of rotation about the hinge joint and
 wherein the processor is configured to control operation of the vehicle in view of a determined orientation.

See discussion of claim 1. Note also Fig. 14, right side, esp. “Input sensor information” and “Escape from given path”, “Yes” and “Change current speed and steering angle”.   

Claim 20
The system of claim 19, wherein the hinge is selected from the group consisting of: a knuckle/pin hinge, a ball and detent hinge, and a length of flexible material.

While Park discloses a hinge/rotation point C it does not explicitly set forth one of the enumerated hinges.  See, however, ‘801 at, e.g., Figs. 12 and 12a, coupling 12b, i.e. knuckle and pin hinges, and paragraph 67.  To make the rotary hinge of Park a knuckle and pin hinge as taught by ‘801 would be obvious to one of ordinary skill in the art as the substitution of one rotary hinge for another with the predictable result of  allowing the parts of the robot to rotate about the hinge.

Claim 21

The system of claim 19, wherein
the first part comprises a first chassis section and
the second part comprises a second chassis section. 

See discussion of claim 2.
Claim 22
The system of claim 21, wherein
the first chassis section includes a first wheel mounted thereto and
the second chassis section includes a second wheel mounted thereto. 

See discussion of claim 3. 
Claim 23
The system of claim 19, wherein the defined vehicle geometric data includes
at least a distance between the hinge joint and a center of the first and second wheels, respectively, and
a diameter of the wheels. 

See discussion of claim 4.
Claim 24 
The system of claim 19, wherein
the first wheel comprises a magnetic drive wheel and
a second wheel comprises a magnetic drive wheel. 

See discussion of claims 5 and 6.
Claim 25
The system of claim 19, wherein the vehicle is capable of traversing a curved surface in a helical pattern.

See discussion of claim 8.
Claim 13 
The method of claim 3, wherein 
the first wheel is a magnetic drive wheel that rotates about a first axis and

See discussion of claim 5.
the second wheel is a magnetic omni-wheel that rotates about a second axis that is perpendicular to the first axis, the omni-wheel including a plurality of rollers that are located about a periphery of the omni-wheel, each roller rotating in a same direction as rotation of the magnetic drive wheel.

See discussion of claim 6.  As disclosed on page 2619, Park includes magnetic wheels for any moving direction, but does not explicitly disclose an omni-wheel as claimed.  However, see ‘801 at, e.g., Figure 18, elements 25, and wheels of 10b and 10a and paragraphs 49, 51, and 68.  Note also Figures 4-5 of ‘112.  To substitute an omni-wheel configuration as claimed for a wheel of Park, if not already an “omni-wheel”, would be obvious to one of ordinary skill in the art in view of the interchangeability as taught by Park and the predictable result of allowing movement in any direction.    

Claim 14 
The method of claim 1, wherein the hinge includes first and second rotation stops that are configured to prevent unintentional rotation about the hinge. 


See again the discussion of claim 13 and ‘801 at, e.g., Figures 12 and 12a, elements 17-18 and paragraph 67.

Claim 15
The method of claim 14, wherein the hinge joint is disposed between a first chassis section and a second chassis section such that the first and second chassis sections are capable of rotation with respect to each other in at least one direction, 
wherein the first and second rotation stops are mating surfaces on each of first and second chassis section. 

See discussion of claim 14 and mating surfaces, i.e. the two knuckles/flanges extending on each side of 10’’ and the interposed/mating flange/knuckle on each side of 10’’.

16.  Claims 16-18 are rejected 35 U.S.C. 103 as unpatentable over Agency of Industrial Science and Technology Ministry of International Trade and Industry (EPO 0177112 (hereinafter referred to as Okada or ‘112)) in view of Schlee et al (US Pat. Appl. No. 2013/0140801 (hereinafter also referred to as ‘801)).
See the entirety of ‘112. 
Claim 16
A method for determining a diameter of a curved structure over which a vehicle travels comprising…. the steps of:

See ‘112 at, e.g., Figs. 1-5, page 6, first full paragraph, page 10, fourth full paragraph Figure 7, page 11, third full paragraph, Figure 8, and paragraph bridging pages 11-12.

determining geometric data of the vehicle;
determining an orientation of the vehicle relative to the curved structure; and

See ‘112 at, e.g., Figs. 1-5, page 10, fourth full paragraph, page 6, first full paragraph, i.e. the extended length, the paragraph bridging pages 6-7, Figures 9-10, page 12, line-page 13, line 20, i.e. the direction of travel.

measuring an angle of rotation about a hinge joint that is part of the vehicle to determine the diameter of the curved structure. 

See ‘112 at, e.g., Figs. 1-5, page 6, first full paragraph, page 9, second full paragraph, i.e. hinge joint 5, the paragraph bridging pages 9-10, page 5, first and second full paragraphs, Figure 7, page 11, second and third full paragraph, Figure 8,and  paragraph bridging pages 11-12.

While ‘112 describes a servo system and detectors/sensors for controlling the posture of the vehicle, ‘112 does not explicitly describe using a processor located on board the vehicle to perform the step.  See, however, ‘112 at, e.g., page 1, page 8, second full paragraph, page 20, last paragraph and ‘801 at, e.g., Figs. 16-17 and paragraphs 3 and 72-80.  To use a computer/main controller located on the robotized vehicle of ‘122 as taught by ‘801 would be obvious to one skilled in the art for the predictable result of providing a system  for performing the operation of ‘112 using known electronic and mechanical technologies for effective and efficient self-traversal of a robotized vehicle.

Claim 17
The method of claim 16, further including 
using the processor located on board the vehicle to perform the step of 
determining a maximum angle of rotation that has been measured and 
the step of determining the diameter of the curved structure is based on the recorded maximum angle of rotation and the geometric data of the vehicle.

See discussion of claim 16, e.g. ‘112 at Figs. 1-5, page 6, first full paragraph, the paragraph bridging pages 9-10, page 5, first and second full paragraphs, Figure 7, page 11, second and third full paragraphs, Figure 8, paragraph bridging pages 11-12, page 10, fourth full paragraph.  As best understood, see paragraph 13 above and note the claim language “based on”, the prior art teaches the claimed steps, i.e. the prior art teaches determining/recording/detecting all angles of rotation and determines/detects the diameter based upon the extended length of the vehicle at each such angle of rotation.

Claim 18
The method of claim 16, wherein the curved structure comprises a pipe.
See discussion of claim 16.

16.  Claims 1-3, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schlee et al (US Pat. Appl. No. 2013/0140801 (hereinafter also referred to as ‘801)).

Claim 1
A method for determining orientation of a vehicle relative to a surface having defined geometric data that represents a curvature of the surface, the method comprising the steps of:

See ‘801 at, e.g.,  Figures 1-2, and 18 and abstract and paragraphs 27, 49-51, 61, 66, and 72-80,  Since ‘801 describes determining the position of the vehicle/robot on a worksurface and how off axis it is in relation to the working surface which surface may be curved, ‘801 anticipates or obviously suggests a method of determining orientation of the vehicle relative to a surface having defined geometric data that represents a curvature of the surface. 
measuring an angle of rotation about a hinge joint that is part of the vehicle, wherein the vehicle is configured to travel along the surface; 

See ‘801 at, e.g., Figure 18, 123b, and paragraphs 78-79 and claims 50-52.

determining the orientation of the vehicle relative to the surface based on vehicle geometric data, the surface geometric data and the measured angle of rotation using a processor located on board the vehicle; and

See ‘801 at, e.g., paragraphs 73 and 78-80.  Since the onboard master controller/computer 100 determines the orientation of the vehicle relative to the surface based on vehicle axis data, the surface axis data and the measured angle of rotations, ‘801 describes or obviously suggests the claimed step.

controlling operation of the vehicle in view of the determined orientation using the processor.

See ‘801 at, e.g., paragraphs 79-80.  It is noted that the claim language does not require using only an onboard processor.

Claim 2
The method of claim 1, wherein the hinge joint is disposed between a first chassis section and a second chassis section such that the first and second chassis sections are capable of rotation with respect to each other in at least one direction.

See ‘801at, e.g., Figure 18 and paragraphs 78-79. 

Claim 3
The method of claim 2, wherein the first chassis section includes a first wheel mounted thereto and the second chassis section includes a second wheel mounted thereto. 

See discussion of claim 2 and Figure 18, element 25 and wheels on 10b.

 Claim 8:
The method of claim 1, wherein the vehicle is configured to transverse a curved surface in a helical path.
See ‘801 at, e.g., paragraph 51.  It is noted that the claim does not require traversing a curved surface in a helical path.

Claim 9 
The method of claim 8, further including
the step of determining when every loop of the helical path ends and a next loop starts by analyzing a plurality of sensor readings including wheel encoders and inertial measurement unit (IMU) data.

See ‘801 at, e.g., paragraphs 51, and 77-80.  Since ‘801 describes traversing a work surface at any direction, the work surfaces including curved surfaces and pipe surfaces, the capability to determine a starting position, the capability to control movement to cover the surface completely or move directly to a specific location, the ‘801 reference obviously suggests determining a path at an angle along the curved surface of a pipe, i.e. a helical path, the starting position and positions along such path, i.e. start and stop location of path portions, by analyzing a plurality of sensor readings including wheel encoders and inertial measurement unit (IMU) data as claimed.

Claim 10
The method of claim 9, wherein the IMU data includes data obtained from accelerometers, gyroscopes and magnetometers.

See ‘801 at, e.g., paragraphs 78-79.
Claim 12 
The method of claim 8, wherein the vehicle [includes a] on board processor is further configured to operate so as [that operates] to control a helical pitch and ensure that loops of the helix are spaced a constant distance from one another. 
 
See the discussion of claim 9.  Therefore the ‘801 reference obviously suggests the master controller configured to determine/control a path at an angle along the curved surface of a pipe, i.e. a helical path/pitch, the positions along/of such path, i.e. loop spacing control, as claimed.  It is noted that the claim does not require traversing a curved surface in a helical path with a pitch having loops spaced at a constant distance.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See also paragraph 10. 

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,851,721 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the ‘721 patent was extended or adjusted by 0 days.  
        2 Attention is also invited to Fig. 12, “3D Gyro, Potentiometers”, Figure 13, “Sensors” and the discussion of claim 19, infra..